        Case 1:18-cv-11924-FDS Document 12 Filed 10/30/18 Page 1 of 16



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
 ____________________________________
                                     )
MATTHEW VANDERHOOP,                  )
     Plaintiff                       )
                                     )
V                                    )
                                     )
WILMINGTON SAVINGS FUND              )  Civil Action No. 1:18-CV-11924-FDS
SOCIETY FSB, CHRISTIANA              )
TRUST, NOT IN ITS INDIVIDUAL         )
CAPACITY, BUT SOLELY AS              )
TRUSTEE FOR BCAT 2014-10TT,          )
    Defendant                        )
___________________________________ )

                   MEMORANDUM OF LAW IN OPPOSITION
                   TO DEFENDANT’S MOTION TO DISMISS




October 30, 2018                          Respectfully submitted,
                                          MATTHEW VANDERHOP
                                          By his attorney,


                                          “/s/”Deborrah M. Dorman
                                          Deborrah M. Dorman (BBO #635729)
                                          Law Office of Deborrah M. Dorman
                                          Post Office Box 944
                                          Tisbury, Massachusetts 02568
                                          (774) 563-0040
                                          dormandmd@aol.com

                                          Attorney for Plaintiff




                                      1
         Case 1:18-cv-11924-FDS Document 12 Filed 10/30/18 Page 2 of 16



                                TABLE OF CONTENTS


I.      INTRODUCTION…………………………………………………………………3

II.     FACTUAL SUMMARY…………………………………………………………...4

III.    LEGAL STANDARDS…………………………………………………………….6

       A. Motion to Dismiss……………………………………………………………….6

          1. Standard of Review
          2. Mr. Vanderhoop’s Legal Argument

                 a.   Claim #1: G.L.c. 244, §35B Violations
                 b.   Claim #2: Chain of Title Dispute
                 c.   Claim #3: G.L.c. 244, §35C Violation
                 d.   Claim #4: False Affidavit
                 e.   Claim #5: Wampanoag Tribe (Aquinnah) Easement Access

       B. The Rooker-Feldman Doctrine - Referenced by Defendant………………….12

          1. Standard of Review
          2. Mr. Vanderhoop’s Legal Argument

       C. Preliminary Injunction…………………………………………………………..12

          1. Standard of Review
          2. Mr. Vanderhoop’s Legal Argument:

       D. Implied Covenant of Good Faith and Fair Dealings………………………......14

          1. Standard of Review
          2. Mr. Vanderhoop’s Legal Argument

IV.    CONCLUSION……………………………………………………………………….15

V.     CERTIFICATE OF SERVICE……………………………………………………...16

VI.     CERTIFICATE OF CONSUTATION……………………………………………..16




                                           2
      Case 1:18-cv-11924-FDS Document 12 Filed 10/30/18 Page 3 of 16



I.   INTRODUCTION

               Plaintiff, Matthew Vanderhoop, (hereinafter “Mr. Vanderhoop”), hereby submits

     this Memorandum of Law in Opposition to Defendant’s Motion to Dismiss, and in support

     of Mr. Vanderhoop’s Motion in Opposition to Defendant’s Motion to Dismiss.

               On August 22, 2018, Mr. Vanderhoop filed a Complaint and Motion for

     Temporary Restraining Injunction for Protection from an Unlawful Foreclosure Auction

     of His Home, G.L.c.244, Sec. 35B, (hereinafter “the Complaint”). Mr. Vanderhoop’s

     Complaint contains “factual allegations plausibly suggesting (‘not merely consistent

     with’) an entitlement to relief.” Joseph Iannacchino v. Ford Motor Co., 451 Mass. 623,

     636 (2008), quoting Bell Atl. Corp. v. William Twombly, 550 U.S. 544, 557, 127 S. Ct.

     1955, 1966, 167 L.Ed. 2d 929 (2007). And, Defendant’s Motion to Dismiss should be

     denied.

               Mr. Vanderhoop’s Complaint alleges the following claims:

     Claim #1: “…Mr. Vanderhoop… has been denied the opportunity to modify his

     mortgage in order to avoid the foreclosure of his home in violation of G.L.c. 244.”

     Claim #2: “The Defendant does not have clear title to Mr. Vanderhoop’s home…”

     Claim #3: “On January 22, 2016, Angela Farmer. Vice President, signed an [incorrect]

     Affidavit Regarding Note secured by Mortgage to be Foreclosed by WSFS… by

     Rushmore Loan Management Services LLC, its appointed attorney in fact. See Book

     01392, Book 883.”

     Claim: #4: “However the property was not transferred to WSFS until February 6, 2018,

     when MTGLO Investors, assigned and transferred to WSFS whose address is c/o Selene

     Finance LP. See Book 01460, Page 560.”



                                              3
       Case 1:18-cv-11924-FDS Document 12 Filed 10/30/18 Page 4 of 16



      Claim #5: Mr. Vanderhoop has exclusive permission, granted by the Wampanoag Tribe

      of Aquinnah, over an easement to access his home, not allowed to a third party.

II.   FACTUAL SUMMARY

      A. On April 24, 2007, Book 1119/Page 298, Mr. Vanderhoop executed a promissory note

        for $850,000 in favor of Sovereign Bank, and as security, Mr. Vanderhoop granted a

        mortgage on the Property in favor of Sovereign. Complaint¶1.

      B. On February 2, 2015, while Sovereign was still the record owner of the Property,

        Lynne Bluege-Rust, attorney in fact for MTGLQ Investors, signed an Assignment of

        Mortgage purporting to transfer the Property from MTGLQ Investors to WSFS,

        “together with the promissory note or notes therein described or referred to, the money

        due and to become due thereon with interest, and all rights accrued or to accrue under

        said mortgage.” See Defendant’s Exhibit 2.

      C. On February 2, 2015, while Sovereign was still the record owner of the Property,

         Lynne Bluege-Rust, attorney in fact for MTGLQ, L.P., appeared before Texas notary

         Celeste Christman to notarize an Assignment of Mortgage, and proved to be “the duly

         authorized person who executed the within instrument on behalf of the company

         [MTGLQ] acknowledged to me that such attorney in fact, executed the within

         instrument pursuant to its by-laws.” At the time of the signing, on February 2, 2015,

         Sovereign not MTGLQ was the record owner of the Property. See Def. Exhibit 2.

      D. On May 1, 2015, the Mortgage was assigned from Santander to MTGLQ, Book 1375,

         Page 179. The date has been inserted and the notary acknowledgement conforms with

         neither the Mass.Gen.Laws 54B, nor Pennsylvania Law Sec. 316(2), both of which

         require the document be signed in the “Representative Capacity.” See Def. Exhibit 3.

                                              4
        Case 1:18-cv-11924-FDS Document 12 Filed 10/30/18 Page 5 of 16



E. On May 12, 2015, Book 1375, Page 876, the mortgage was assigned from MTGLQ to

   WSFS, although the documents were signed on February 25, 2015, while the Property was

   still owner by Sovereign so this assignment is void. See Def. Exhibit 2.

F. On February 2, 2016, Defendant filed an Affidavit Regarding Note Secured by Mortgage to

   be Foreclosed,” signed by Angela Farmer, VP of Rushmore Loan Management Services,

   LLC, admitting subject loan “may be a ‘Certain Mortgage Loan,” as defined by G.L.c. 244,

   Section 35B(a). In the Affidavit, Ms. Farmer is alternatively referred to as Vice President of

   WSFS; Vice President of Rushmore Loan Management Society. See Def. Exhibit 3.

G. On February 2, 2016, Eva Massimino, attorney at law, filed a Certificate, “… facts stated in

   the foregoing affidavit are relevant to the title to the premises therein describe and will be of

   benefit and assistance in clarifying the chain of title thereto.” “As applicable Rushmore Loan

   Management Services LLC had taken reasonable steps and made a good faith effort to avoid

   foreclosure, as required by G.L.c. 244, Sec. 35B. See Def. Exhibit 3.

H. On February 14, 2016, at 8:59:14 AM, Book 1460/Page 550, WBFS assigned the mortgage

   to MTGLQ. The assignment does not mention the promissory note and the notary

   acknowledgement does not comply with “representative capacity.” See Def. Exhibit 4.

I. On February 14, 2016, at 8:50:14 AM, Book 1460/Page 559, MTGLQ assigned the mortgage

   to WBFS. The acknowledgment is not dated. See Def. Exhibit 5.

J. On September 13, 2017, Defendant filed case, no. 17SM007509, with the Massachusetts

   Land Court to determine Plaintiff’s military status. On June 14, 2018, the Land Court

   entered judgment in favor of WSFB. See Def. Exhibit 6.

K. On August 22, 2018, Defendant scheduled an auction of Mr. Vanderhoop’s home.


                                                 5
       Case 1:18-cv-11924-FDS Document 12 Filed 10/30/18 Page 6 of 16



   L. On August 22, 2018, Mr. Vanderhoop filed a complaint (the “Complaint”) with the

     Dukes County Superior Court commencing the above-captioned action.

  M. On September 11, 2018, WSFB removed the State Court action to this Court pursuant to

     U.S.C. Sections 133, 1441, and 1446.

III. LEGAL STANDARD
  A. Motion to Dismiss

     1. Standard of Review

            To survive a motion to dismiss, Mr. Vanderhoop must state a claim to relief “that

     is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 554, 570 (2007).

     “Ordinarily, a complaint need only contain ‘a short and plain statement of the claim

     showing that the pleader is entitled to relief.” Fed. R. Civ.P. 8(a)(2). “Great specificity is

     ordinarily not required to survive a Rule 12(b)(6) Motion.” Garita Hotel Ltd. Partnership

     v. Ponce Federal Bank, FSB, 958 F. 2d 15, 17 (1st Cir. 1992). See also Garcia-Catalan v.

     United States, 734, F. 3d 100, 1003 (1st Cir. 2013) (“does not demand a high degree of

     factual specificity). “The precise parameters of the plausibility standard are still a work in

     progress.” Thomas Gianfrancesco v. Town of Wrentham, 712 F.3d 634, 638-639 (1st Cir.

     2013). “The plausibility inquiry properly takes into account whether discovery can

     reasonably be expected to fill any holes in the pleader’s case.” Garcia-Catalan v. United

     States, 734 F. 3d 100, 104 (1st Cir. 2013).

             Mr. Vanderhoop’s allegations are entitled to the presumption of truth, See United

     States ex. Rel. Hutcheson v. Blackstone Med., Inc., 647 F. 3d 377m 384 (1st Cir. 2010),

     “…the court may not disregard properly pled factual allegations, even if it strikes a savvy

     judge that actual proof of those facts is improbably.” Occasion-Henandez v. Fortuno-


                                                6
 Case 1:18-cv-11924-FDS Document 12 Filed 10/30/18 Page 7 of 16



Burset, 640 F. 3d 1, 12 (1st Cir. 2011). “Nor may the court disregard a properly pled

factual allegation merely because the court disbelieves it, finds it doubtful or unlikely to

be supported by evidence at trial. The court must assume factual allegations to be true

‘even if doubtful in fact.’” Ann-Marie Galistro v. Mortgage Electronic Registration

System, Inc, 467 Mass 160,165. “… a complaint must not be dismissed simply because it

alleges a new theory of liability.” New England Insulation Co. v. General Dynamics

Corp., 26 Mass. App. Ct. 28, 30 (1988). Or if the claims are “plausible but inconclusive.”

Rodriquez-Vives, 743 F. 3d at 286. See also Decotiis v. Whittemore, 635 F. 3d 222, 35

(1st Cir. 2011).

        Mr. Vanderhoop’s Complaint alleges specific events based on personal

knowledge or specific individuals who plausibly could have known of those events, but

he need not establish a prima facie case. “[A] complaint need not plead facts sufficient to

establish prima facie case or ‘allege every fact necessary to win at trial to make out a

plausible claim. The prima facie standard is an evidentiary standard, not a pleading

standard, and there is no need to set forth a detailed evidentiary proffer.” Carrero-Ojeda

v. Autoridad de Energia Electria, 755 F.3d 711, 718 (2014) “The purpose of a motion to

dismiss is to test the sufficiency of the complaint, not to decide the merits.” Nalco Co. v.

Chem-Mod, LLC, 883 F.3d 1337, 1347 (Fed. Cir. 2018).

    2. Mr. Vanderhoop’s Legal Argument

        Mr. Vanderhoop’s “allegations in the complaint are taken to be true along with

any reasonable inferences that may be drawn in the plaintiff’s favor. Sandra M.

Strawbridge v. The Bank of New York Mellon, 91 Mass. App. Ct. 827, 829 (2017),

(quoting Golchin v. Liberty Mut. Ins. Co., 460 ass. 222, 223 (2011).



                                          7
   Case 1:18-cv-11924-FDS Document 12 Filed 10/30/18 Page 8 of 16



          a.      Claim #1: “…Mr. Vanderhoop… has been denied the opportunity to

modify his mortgage in order to avoid foreclosure of his home in violation of G.L.c.

244.” Defendant has failed to strictly comply with the power of sale contained in

Mr. Vanderhoop’s mortgage and did not “reasonable steps and good faith efforts to avoid

foreclosure, as required by G.L.c. 244, Section 35B. “[a] creditor shall not cause

publication of notice of foreclosure…when the creditor knows that the mortgagee is neither

the holder of the mortgage note nor the authorized agent of the note holder…”G.L.c. 244,

Sec. 35C(b). “Assuming that [plaintiff] can adduce sufficient evidence to support its factual

allegations, the choice between or among plausible interpretations of the evidence will be a

task for the factfinder.” Evergreen, 720 F. 3d at 45-46, quoting Anderson News, LLC v.

Amercan Media, Inc., 680 F. 3d 162, 189-190 (2nd Cir. 2012).

               b. Claim #2: “The Defendant [hereinafter “WSFS”] does not have clear

  title to Mr. Vanderhoop’s home, 17 Old South Road, Aquinnah.” Mr. Vanderhoop’s

  Mortgage has been transferred numerous times, between Defendant and MTGLQ, and

  on February 14, 2018, at 8:59:14 AM, the Mortgage was exchange twice, same day, at

  the same time. Assignments of Mr. Vanderhoop’s Mortgage are as follows:

               1. 04/24/2007    B.1119/P.298 Assignment: Vanderhoop to Sovereign

               2. 02/05/2015    Dated Affidavit Signed B.1375/P. 876 [False]; (see #4
                  below)        Date of Assignment from MTGLQ to Defendant

               3. 05/01/2015    B.1375/P.179 Assignment: Santander to MTGLQ

               4. 05/12/2015    B.1375/P.876 Assignment: MTGLQ to Defendant

               5. 02/04/2016    B.1397/P.882 35B and 35C Affidavit filed by Defendant

               6. 02/14/2018    B.1460/P.550 Assignment: Defendant to MTGLQ

               7. 02/14/2018    B.1460/P.559 Assignment: MTGLQ to Defendant

                                           8
         Case 1:18-cv-11924-FDS Document 12 Filed 10/30/18 Page 9 of 16



       On February 2, 2015, while Sovereign was still the record owner of Mr. Vanderhoop’s

mortgage and promissory note, Lynne Bluge-Rust, an attorney in fact for MTGLO Investigators,

purported to assign the Mortgage, from MTGLO to Defendant, but at the time, Sovereign, not

MTGLCO, held the mortgage. More importantly, on February 2, 2015, Lynne-Bluge-Rust

appeared before a notary and declared that she was executing the documents on behalf of

MTGLO, although the documents were false at the time they were signed. “Right to possession

must be shown and legal title may be put in issue…” See Deutsche Bank Natl Trust Co., v.

Faustini Gabriel, 81 Mass. App. Ct. 564, 564(2012).

       Although the Assignment of the Mortgage document, from MTGLQ to Defendant, and

the accompanying notary acknowledgement were not filed with the Dukes County Registry of

Deeds until May 12, 2015, at the time the documents were signed, on February 5, 2015, they

statements within were false, deceptive, and totally misrepresented the facts. “Similarly, a

mortgage recorded with an acknowledgment that contains a material defect is not properly

recorded and does not provide constructive notice of the mortgage.” Bank of America v.

Deborah Casey, 474 Mass. 556 (2016). “A material misrepresentation contained in an affidavit

shall constitute a violation of Section 2 of Chapter 93A.” See G.L.c. 244, §15(f).

       There was, therefore, no transfer the mortgage of the note and Mr. Vanderhoop’s

argument regarding the validity of the mortgage assignment and chain of title is sufficient to

raise a triable issue of face in opposition. The affiant knew “that the matters on which they [she]

spoke were false or were aware that they did not have a basis for those statements.” “A robo-

signed” is a person who quickly signs hundreds or thousands of foreclosure documents in a

month, despite swearing that he or she has personally reviewed the mortgage documents and has




                                                 9
        Case 1:18-cv-11924-FDS Document 12 Filed 10/30/18 Page 10 of 16



not done so.” One West Bank, F.S.B. v Drayton, 910 N.Y.S. 2d 857, 859-69 (Sup. Ct. 2010

(dismissing foreclosure action).

     c. and d. Claim #3 and #4: “On January 22, 2016, Angela Farmer, Vice President,

signed an Affidavit Regarding Note secured by Mortgage to be Foreclosed by WSFS… by

Rushmore Loan Management Services LLC, its appointed attorney in fact. See Book

01392, Book 886.” “However the property was not transferred to WSFS until February 6,

2018, when MTGLO Investors, assigned and transferred to WSFS whose address is c/o

Selene Finance LP. See Book 01460, Page 560.” On February 4, 2016, Defendant filed an

Affidavit, signed by Angela Farmer, alternatively as “Angela Farmer, Vice President of

Rushmore Loan Management Services, LLC,” and “Angela Farmer, Vice President for

Defendant. This Affidavit is not dated, contains incomplete and misleading information, and

filed within the Affidavit, is a “Certificate,” signed by Eva Massimino, but not notarized, stating

“…that the facts stated in the foregoing affidavit are relevant to the title to the premises therein

described and will be of benefit and assistance in clarifying the chain of title.” See Book 197,

Page 888. “…the reason for requiring a certificate of acknowledgment to be appended to

a deed as a condition of the deed’s proper recording is more fundamentally to ensure that public

notice of the transfer of title to land…is accurate…This reason applies with equal force to

mortgages.” Bank of America, N.A. v. Debora A. Casey, 474 Mass. 556, 561 (2016). See also

McQuatt v. McQuatt, 329 Mass 419, 414-415 (1946).

       Further, Ms. Farmer’s affidavit is incorrect as to the dates of the Defendant’s assignment

of mortgage, and therefore, not “made on persona knowledge…as would be admissible…to show

affirmatively that the affiant is competent to testify to the matters stated therein.” See Deutsche

Bank National Trust Company v Faustini Gabriel, 81 Mass. App. Ct. 564, n. 16.


                                                  10
         Case 1:18-cv-11924-FDS Document 12 Filed 10/30/18 Page 11 of 16



        e.         Claim 5: “Permission for Mr. Vanderhoop to access his home…has been

granted to him and him family by the Wampanoag Tribe of Gay Head (Aquinnah), of

which Mr. Vanderhoop is a member, and it is questionable…whether access across

Wampanoag Tribal Lands would be allowed to a third party.”

        “The court must accept as true all well-pleaded facts, analyze those facts in the light more

hospitable to the plaintiff’s theory, and draw all reasonable inferences from those facts in favor

in the plaintiff.” United States ex. Rel. Hutcheson v. Blackstone Med., Inc., 647 F. 3d 377, 384

(1st Cir. 2011).

             On April 4, 2003, the Wampanoag Tribe of Gay Head passed Resolution No. 2003-

27, signed by Beverly Wright, Chairman, granting Mr. Vanderhoop an easement over Tribal

Lands, “Whereas, the Tribal Council specifically reserves the right of “first refusal” in the event

that this property should every be advertised for sale to anyone other than the family and heirs of

Matthew J. Vanderhoop. The Easement Agreement between the Wampanoag Tribe of Gay Head

(Aquinnah) and Mr. Vanderhoop were signed and filed with the Dukes County Registry of

Deeds, Book 977, Page 1025.

             This Court should not dismiss a complaint because is asserts “a novel legal theory of

recovery,” Bell v. Mazza, 394 Mass. 176, 183-184 (1985). “The distinction between fact and

opinion is often blurry. ‘In construing what is the true meaning of the language used, it is often

necessary to consider the subject matter, the relationship of the parties, the opportunity afforded

for investigation and reliance, and the attendant circumstances. Vishal Bhammer v. Loomis,

Sayles & Company, Inc., Civil Action No.15-14213-FDS, quoting John A. Frye Shoe Co. v

Williams, 312 Mass. 656, 665 (1942).




                                                 11
       Case 1:18-cv-11924-FDS Document 12 Filed 10/30/18 Page 12 of 16



   B. Rooker-Feldman Doctrine – Referenced by Defendant

           “Further, the Plaintiff is asking court to review the decision of the Massachusetts

      Land Court, a review barred by the Rooker-Feldman Doctrine.” See Defendant’s

      Memorandum of Law, p. 1.

      1. Standard of Review

              The Rooker-Feldman Doctrine, enunciated by the United States Supreme Court,

      in Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923) and District Court of Columbia of

      Appeals v. Feldman, 460 U.S. 462 (1983), is a rule of civil procedure holding that lower

      federal courts should not set in direct view of a state court decision unless Congress has

      expressly authorized relief, and does not apply to this case.

      2.   Mr. Vanderhoop’s Legal Argument

           The Massachusetts Land Court determined that Mr. Vanderhoop was not protected

      by the Servicemembers Civil Relief Act [SCRA], but such a procedure “is not considered

      part of mortgage foreclosure proceedings…” See Eaton, 462 Mass @ 580, n. 14; Beaton

      v. Land Court, 367 Mass. 385, 390 (1975). The (SCRA) “provides a procedural

      framework for ascertaining whether mortgagors are entitled to protection under the

      [Federal] SCRA.” HSBC Bank, N.A. v. Malt, 981 N.E. 2d 710. 713-714 (Mass. 2013).

C. Preliminary Injunction
      1. Standard of Review
   In meeting his burden for obtaining a Preliminary Injunction Mr. Vanderhoop “must

   establish that he is likely to succeed on the merits, that he is likely to suffer irreparable harm

   in the absence of preliminary relief, and that the balance of equities tops in his favor, and that

   an injunction is in the public interest.” Donald Winter v. Natural Res. Def. Council, 555 U.S.

   7, 20 (2008).

                                                 12
Case 1:18-cv-11924-FDS Document 12 Filed 10/30/18 Page 13 of 16



       2. Mr. Vanderhoop’s Legal Argument

       A preliminary injunction order, that Defendant refrain from scheduling and

holding a foreclosure auction sale of Mr. Vanderhoop’s house until a trial on the merits,

would cause the Defendant no substantial injury. By sharp contract, however, the

foreclosure auction sale of Mr. Vanderhoop’s home threatens immediate and irreparable

harm to him and his children. “…the potential for harm in cases where the mortgagee

fails to strictly comply with the power of sale prior to foreclosure is clear: a mortgagor

whose property is foreclosed upon by a party who did not, as it turn out, have the

authority to foreclosure has been unjustly deprived of his or her property.” Sandro Turro

v. Deutsche Bank Trust Company, 476 Mass. 1020, 1022 (2017; Linda Printi v. Emigrant

Mortgage Company, Inc., 472 Mass. 226, n. 18 (2015). See also Packaging Indus. Grp.,

Inc., v. Cheney, 405 N.E. 2d 106, 111 (1980) (“…without the requested relief, it [Mr.

Vanderhoop] may suffer a loss of rights that cannot be vindicate should it prevail after a

full hearing on the merit.”).

       A preliminary injunction order, that Defendant refrain from scheduling and

holding a foreclosure auction sale of Mr. Vanderhoop’s home until after trial on the

merits, would further the public interest in several ways. “…dismissal on the basis of

pleadings, before facts have been found, are discouraged.” Gennari v. City of Revere, 23

Mass. App. Ct. 979 (1987).

       Homeowners in the Commonwealth of Massachusetts have been particularly hard

it by the foreclosure crisis and many neighborhoods have been destabilized and property

values significantly reduced. As a non-judicial state, where rules favors lenders,

Massachusetts provides little to no judicial oversight over foreclosures, and the result has



                                         13
    Case 1:18-cv-11924-FDS Document 12 Filed 10/30/18 Page 14 of 16



   been too many residents losing as a result of lender documents that are often incorrect,

   misleading, and not legally binding. “A ‘robo-signer’ is a person who quickly signs

   hundreds or thousands of foreclosure documents in a month, despite swearing that he or

   she has personally reviewed the mortgage documents and has not done so.” One West

   Bank, FSB v. Drayton, 910 NYS 2d 857, 859-69 (S. St. 2010) (dismissing foreclosure

   action).

          Granting Mr. Vanderhoop’s preliminary Injunction would help foster lender

   compliance with foreclosure requirements, improve the integrity of the documents filed

   with the Massachusetts Registry of Deeds, encourage Defendant to follow the rules, and

   ensure that only lenders having the right to foreclose may do so. The preliminary

   injunction would remind lenders that it is more cost effective and better business to work

   with homeowners to modify rather than foreclose on their homes, strengthening

   homeownership and communities, and reducing preventable foreclosures.

D. Implied Covenant of Good Faith and Fair Dealings

   1.     Standard of Review
          Court has enumerated a standard that “[e]very contract imposes upon each party a

   duty of good faith and fair dealing in its performance and enforcement…good faith

   performance or enforcement of a contract emphasizes faithfulness to an agreed common

   purpose and consistency with the justified expectations of the other party.” Cadle Co. v.

   Coreena Vargas, 55 Mass. App. Ct. 361 (2001) quoting Restatement (Second) of

   Contracts Sec. 205 (1979).

   2.    Mr. Vanderhoop’s Legal Argument

          The Defendant clearly owed a duty of care to Mr. Vanderhoop and the disparity in

   bargaining power between the two parties is immense. There is sufficient dispute

                                           14
      Case 1:18-cv-11924-FDS Document 12 Filed 10/30/18 Page 15 of 16



      between the parties as to the material facts needed to establish a contract claim that a

      dismissal of the claim would not be appropriate. A contract existed between the parties

      and defendant has breached the implied covenant of good faith and fair dealing.

IV.   CONCLUSION

             The Defendant has failed to meet its burden sufficient to sustain the drastic

      remedy is seeks, and the motion to dismiss has, further, failed to show that Mr.

      Vanderhoop is not entitled to any relief. Further, Defendant’s motion to dismiss asks this

      Court to determine conclusions of law that are more appropriately addressed by a finder

      of fact. For the reasons stated above, Mr. Vanderhoop, respectfully, requests that this

      Court deny Defendant’s Motion to Dismiss so that this lawsuit may move forward

      without further delay. “A court acting under general principles of equity jurisprudence

      has broad power to reform, rescind, or cancel written instruments, including mortgages,

      on grounds such as fraud, mistake, accident, or illegality.” Beaton v. Land Court, 367

      Mass. 385, 392, 326 N.E. 2d 302, 308 (1975), appeal dismissed, 423 U.S. 806, 96 S. Ct.

      16, 46 L. Ed. 2d (1975).

      October 30, 2018                      Respectfully Submitted
                                            MATTHEW VANDERSHOOP
                                            By his attorney,

                                            “/s/”______________________
                                            Deborrah M. Dorman
                                            Law Office of Deborrah M. Dorman
                                            Post Office Box 944
                                            Tisbury, MA 02568
                                            (774) 563-0040
                                            dormandmd@aol.com




                                               15
        Case 1:18-cv-11924-FDS Document 12 Filed 10/30/18 Page 16 of 16



                                 CERTIFICATE OF SERVICE

       I, Deborrah M. Dorman, certify that Plaintiff’s Memorandum of Law in Opposition to

Defendant’s Motion to Dismiss was filed today through the ECF system and copies will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).

October 30, 2018                              Respectfully submitted,

                                              “/s/”Deborrah M. Dorman
                                              Deborrah M. Dorman




                            CERTIFICATE OF CONSULTATION

       I, Deborrah M. Dorman, hereby certify, that counsel for Wilmington Savings Bank and I

have conferred and attempted in good faith to resolve or narrow the issues in this case.

October 30, 2018                              Respectfully submitted,

                                              “/s/” Deborrah M. Dorman
                                              Deborrah M. Dorman




                                                 16
